956 F.2d 1172
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Timoteo J. FLORES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 91-3565.
United States Court of Appeals, Federal Circuit.
Feb. 10, 1992.

Before PAULINE NEWMAN, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
DECISION
PER CURIAM.


1
On reconsideration, the Office of Personnel Management (OPM), denied Mr. Flores' application for annuity benefits under the Civil Service Retirement System on the ground that he did not have a minimum of five years of creditable civilian service as required by law.   Mr. Flores appeals the final decision of the Merit Systems Protection Board (MSPB or Board), which affirmed the action of the OPM.   We affirm.

DISCUSSION

2
Mr. Flores based his claim for annuity benefits under the Civil Service Retirement System on his service with the U.S. Army from 1945 to 1947.   However, he failed to show that he had completed a minimum of five years of civilian service as required by law.  5 U.S.C. §§ 8333(a), 8337(a) and 8338(a).


3
In many similar cases, this Court has held that before an applicant's military service may be included in computing his annuity under the Civil Service Retirement System, he must first establish that he had five years of creditable civilian service.   See Tirado v. Department of Treasury, 757 F.2d 253, 264 (Fed.Cir.1985).